DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the series of enzyme treatments". There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not require a series of enzyme treatments because the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-21, are rejected under 35 U.S.C. 103 as being unpatentable over Morita 830 (JP 5800830 B2) and further in view of Morita 801 (WO 2015/151801 A1) Koga (JP 2008-143835 A), Yang (Yang, H., & Roberts, M. F. (2003). Phosphohydrolase and transphosphatidylation reactions of two Streptomyces phospholipase D enzymes: covalent versus noncovalent catalysis. Protein science, 12(9), 2087-2098.) Straaten (van Straaten, K. E., Zheng, H., Palmer, D. R., & Sanders, D. A. (2010). Structural investigation of myo-inositol dehydrogenase from Bacillus subtilis: implications for catalytic mechanism and inositol dehydrogenase subfamily classification. Biochemical Journal, 432(2), 237-247).  Votyakova (Votyakova, T. V., & Reynolds, I. J. (2004). Detection of hydrogen peroxide with Amplex Red: interference by NADH and reduced glutathione auto-oxidation. Archives of biochemistry and biophysics, 431(1), 138-144), and Marty (Marty-Teysset, C., De La Torre, F., & Garel, J. R. (2000). Increased production of hydrogen peroxide by Lactobacillus delbrueckii subsp. bulgaricus upon aeration: involvement of an NADH oxidase in oxidative stress. Applied and environmental microbiology, 66(1), 262-267.). 

Regarding claim 1, Morita 830 discloses a method and kit for the enzymatic fluorescent quantification of the phospholipid phosphatidylserine in a sample. Morita teaches (1) treating a sample with a series of enzymatic reactions comprising hydrolyzing phosphatidylserine with phospholipase D to produce serine, oxidizing serine with L-amino acid oxidase to produce hydrogen peroxide, and then reacting the peroxide with 10-acetyl-3,7-dihydroxyphenoxazine with peroxidase to produce resorufin thereby increasing fluorescent intensity (p2 line 38-p3 line 14). 
Morita 801 teaches a method of cardiolipin (CL) quantification via the following steps “(i) Hydrolysis of CL with phospholipase D produces glycerol and phosphatidic acid.
(ii) Phosphorylation of glycerol by glycerol kinase to produce glycerol-3-phosphate.
(iii) Glycerol-3-phosphate is oxidized by glycerol-3-phosphate oxidase to produce H2O2.
(iv) 10-acetyl-3,7-dihydroxyphenoxazine (Amplex ™ Red) and H2O2 are reacted with peroxidase to produce resorufin. By measuring the fluorescence intensity generated from resorufin, the CL amount can be measured.” (p 3 lines 29-33). 
The combined disclosures of Morita 830 and Morita 801 describe similar methods for the enzymatic fluorescent quantification of phopsholipids. However, neither Morita 830 nor Morita 801 teach applying the methods for the enzymatic fluorescent quantification the phospholipid phosphatidylinositol including the specific enzymes needed to do so.
However, Koga teaches a method to quantifying phosphatidylinositol (PI) with inositol dehydrogenase, measuring absorbance and comparing to a standard curve (p7 reference example 6). 
However, Koga does not teach the relevant enzymes needed to adapt the methods of Morita 830 and Morita 801 to phosphatidylinositol to produce peroxide through a series of enzymatic reactions.
However, it was known that phosphatidylinositol can be converted into myo-inositol by phospholipase D as described by Yang (page 2097, column 1).

Still further, it was known that NADH can be oxidized by to generate peroxide which can then be combined with Amplex Red and oxidized by peroxidase to produce resorufin, which can be read out fluorescently as described by Votyakova (p138 left column lines 8-10, p142 left column lines 1-5). 
Marty further teaches that NADH oxidase is capable of oxidizing NADH thereby reducing oxygen to peroxide (p262 left column lines 24-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enzymatic and fluorescent detection methods of Morita 830 and Morita 801 for the detection of phosphatidylinositol as described by Koga. One would have been motivated to have done so for the advantage of developing another convenient method for the enzymatic and fluorescent quantification of another phospholipid of interest. The combined teachings of Morita 830 and Morita 801 demonstrate that the process by which a phospholipid can be enzymatically and fluorescently detected includes identifying the relevant enzymes that can convert the phospholipid of interest into reaction intermediates to ultimately produce hydrogen peroxide, which can then be combined with Amplex Red to produce resorufin, which can be fluorescently detected. However, the combined teachings of Yang, Stratten, Votyakova, and Marty demonstrate that the prior art provided all of the guidance necessary to convert phosphatidylinositol hydrogen peroxide through a series of specific enzymatic reactions including phospholipase D, inositol dehydrogenase, and NADH oxidase for the fluorescent detection of resorufin. Accordingly, modifying the methods of Morita 830 and Morita 801 to detect phosphatidylinositol to arrive at the claims would have merely required combining phosphatidylinositol with other known reactants and enzymes in a series of predictable enzymatic reactions to produce the same fluorescent molecule resorufin. There would be a reasonable expectation 
	
	Regarding claim 5 and 10, Morita 830 teaches that enzyme reaction pH and temperatures can be set according the enzyme and that a pH range of 7-8.4 (neutral range) is acceptable (p4 lines 17-20). 

Regarding claims 11-13, Morita 830 teaches that if the enzymes have a compatible pH range the steps can be done simultaneously, or if the temperature and pH are different a step by step reaction can be performed (p4 lines 21-23). This is something that could be optimized via routine experimentation. 

Regarding claim 14-19 and 21, Morita 830 teaches a kit which can use N, N'-Bis (2-hydroxy-3-sulfopropyl) toluidine, 10-acetyl-3,7-dihydroxyphenoxazine, luminol, phenol and 4-aminoantipyrine and resorufin to measure the fluorescence (abstract, p5 lines 3-11). Morita 830 teaches the result from a series of steps using 10-acetyl-3,7-dihydroxyphenoxazine, peroxide, and peroxidase to measure fluorescence (p5 lines 12-20). Morita 830 teaches using a standard curve for quantifying the PI from the sample fluorescence readings (p2 line 38-p3 line 14)

Regarding claim 20, Morita 830 teaches peroxidase isolated from horseradish root (p7 line 21), phospholipase D from a microorganism (p7 line 16). 
Marty teaches a bacterially derived NADH oxidase (abstract).
Koga teaches the inositol dehydrogenase but fails to teach the origin, but as evidenced by Straaten, inositol dehydrogenase can come from a bacteria (abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Morita 830 (JP 5800830 B2) and further in view of Morita 801 (WO 2015/151801 A1) Koga (JP 2008-143835 A), Yang (Yang, H., & Roberts, M. F. (2003). Phosphohydrolase and transphosphatidylation reactions of two Streptomyces phospholipase D enzymes: covalent versus noncovalent catalysis. Protein science, 12(9), 2087-2098.) Straaten (van Straaten, K. E., Zheng, H., Palmer, D. R., & Sanders, D. A. (2010). Structural investigation of myo-inositol dehydrogenase from Bacillus subtilis: implications for catalytic mechanism and inositol dehydrogenase subfamily classification. Biochemical Journal, 432(2), 237-247).  Votyakova (Votyakova, T. V., & Reynolds, I. J. (2004). Detection of hydrogen peroxide with Amplex Red: interference by NADH and reduced glutathione auto-oxidation. Archives of biochemistry and biophysics, 431(1), 138-144), and Marty (Marty-Teysset, C., De La Torre, F., & Garel, J. R. (2000). Increased production of hydrogen peroxide by Lactobacillus delbrueckii subsp. bulgaricus upon aeration: involvement of an NADH oxidase in oxidative stress. Applied and environmental microbiology, 66(1), 262-267.) as applied to claims 1 and 5-21, above, and further in view of Ueda ( EP 0477001 B1).
The above cited references fail to teach the temperature range of 60 oC or higher. 
Regarding claim 4, Ueda teaches an assay for determine myo inositol levels and that myo inositol dehydrogenase retains activity up to 70oC (p2 lines 2-3, figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have conducted the treatment with inositol dehydrogenase at a temperature above 60 oC because it would have merely amounted to applying a using a known enzyme at the same temperature at which it was known to retain activity. One of ordinary skill in the art would be motivated to do so because the temperature range of the enzyme can be optimized according to the teachings of Morita in regarding claims 5 and 10 above. There would be a reasonable expectation of success as both Morita and Ueda are in the same field of endeavor of quantification methods. 

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TREVOR L KANE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636